UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
DONNA A. RIDLEY,                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                       Civil Action No. 15-0433 (EGS)
                                    )
ALLIED BARTON COMPANY,              )
                                    )
                  Defendant.        )
___________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on defendant’s Motion to Dismiss. ECF No. 5. On

October 23, 2015, the Court issued an Order advising plaintiff of her obligations under the

Federal Rules of Civil Procedure and the local rules of this Court to respond to defendant’s

motion, and specifically warned plaintiff that, if she did not respond to the motion by November

25, 2015, the Court would treat the motion as conceded. ECF No. 6. To date, plaintiff has not

filed an opposition to the motion, requested more time to file her opposition, or advised the Court

of any change of address. Accordingly, the Court will treat defendant’s motion as conceded and

dismiss this case. An Order is issued separately.



                      Signed:         EMMET G. SULLIVAN
                                      United States District Judge

                      Dated:          December 3, 2015